Citation Nr: 0213017	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a skin condition, 
variously described as chloracne or folliculitis, to include 
as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971, and from September 1971 to January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that denied the veteran's claim of entitlement to 
service connection for a skin condition.  A hearing before 
the undersigned Member of the Board at the RO (i.e. a Travel 
Board hearing) was held in June 2002.   


FINDINGS OF FACT

1.  A skin condition was not diagnosed until many years after 
service, and no medical evidence has been submitted linking 
the veteran's skin condition to service.

2.  Chloracne or other acneform disease consistent with 
chloracne was not demonstrated during service or within 1 
year following separation from service.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active 
service and chloracne or other acneform disease consistent 
with chloracne may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed May 1998 rating 
action, and were provided a Statement of the Case dated 
October 1999, and several Supplemental Statements of the Case 
dated November 1999, January 2000, and June 2000.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the veteran a letter in February 2002, explaining the 
veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
several examinations during the course of this claim, dated 
February 1987 and October 1998.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim. Thus, 
even without specific notice as to which party will get which 
evidence, as all the evidence has been obtained, the Board 
can proceed.


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection for certain 
conditions, including chloracne or other acneform disease 
consistent with chloracne may be presumed if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The regulations stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2001).  
Furthermore, in August 1996, the Secretary of Veterans 
Affairs determined that presumptive service connection is not 
warranted for conditions for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442 (August 8, 
1996).

However, notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).


Facts and Analysis

The veteran and his representative contend that service 
connection is warranted for a skin disorder variously 
described as chloracne or folliculitis, either on a direct 
basis or as the result of exposure to herbicides while in 
Vietnam.  The relevant evidence of record includes the 
reports of outpatient treatment, and VA examinations.

Service medical records are almost completely negative for 
any mention of a rash, however, records from December 1976 
show that the veteran did complain of a red raised rash.  The 
rash at that time was diagnosed as secondary to syphilis, 
which was treated, and there is no further mention of the 
veteran having any other rash in service.

The veteran had a VA examination in February 1987.  The 
report of that examination indicates, in relevant part, that 
the veteran reported that he gets pimples on his arms, back, 
and legs in warm weather, and he reported that this first 
started while he was in Vietnam.  The examiner found the 
veteran to have an intermittent pustular rash associated with 
heat, with the relation to Agent Orange being highly 
questionable.

A January 1994 outpatient treatment report noted that the 
veteran had several pustules on his trunk and arms, with no 
scarring, and brown mottled discoloration in the lower 
extremities.  The veteran was diagnosed with acne vulgaris.

In a patient admission assessment dated November 1995, the 
veteran indicated that he did not have any skin problems.

An outpatient treatment report for other disabilities dated 
July 1996 noted that the veteran reported that he had a rash 
secondary to Agent Orange which he got every year at this 
time.

Outpatient treatment records from March 1998 diagnosed the 
veteran with pustule formation secondary to steroids.

A consultation report dated March 1998 found that the veteran 
reported having a rash since the 1970s, and a history of 
Agent Orange.  The veteran was found to have large red 
follicular papules over several areas.  He was diagnosed with 
folliculitis.

A consultation report dated May 1998 found the veteran to 
have large folliculitis pustules on areas including the chest 
and back.  The examiner diagnosed the veteran with 
folliculitis with a history of Agent Orange.

An outpatient report dated May 1998 found the veteran to be 
complaining that he was scratching his rash all the time, and 
that it was very uncomfortable.

The veteran had a VA dermatological examination in October 
1998.  The report of that examination indicates that the 
veteran reported that he has had trouble with acne for at 
least 20 years, but only started getting medical treatment in 
the past 5 months.  He reported that the sores started in 
Vietnam, with spots that are painful and then come to a head 
and break open, on his arms, back, head, and sometimes 
stomach.  They are aggravated by warmer weather, and 
sometimes itch.

Upon examination, there were open sores noted on the 
shoulders, upper forearms, upper chest, stomach, and back, in 
different stages of healing.  There was some scarring in 
these spots.  There were no painful areas.  The upper chest 
had minimal spots.  The veteran was diagnosed with 
folliculitis.

Outpatient treatment records dated October 1998 to October 
1999 found the veteran  to have several scattered follicular 
erythematous pustules, variously on the right and left 
forearm, in the scalp, on the back, and across the superior 
chest.  The veteran was diagnosed with folliculitis with a 
history of Agent Orange exposure, and was prescribed 
medication.

An outpatient treatment report dated March 2000 noted that 
the veteran came in for evaluation of small eruptions on 
scalp and neck area, which he reported having for several 
years.  His head was noted to have a few erythematous papules 
throughout scalp and neck area.  The veteran was diagnosed 
with folliculitis, and prescribed medication.

The veteran received a hearing before the undersigned Member 
of the Board in June 2002.  The transcript of that hearing 
indicates, in relevant part, that the veteran reported that 
he was first diagnosed with chloracne in service.  He related 
the various medications that he uses for his skin condition.  
He indicated that his doctor had told him that his condition 
could possibly be related to his service in Vietnam.    He 
indicated that his condition was worse in hot weather.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a skin 
condition.  In this regard, as to presumptive service 
connection for chloracne or other acneform disease consistent 
with chloracne, the Board notes the provisions of 38 C.F.R. 
§ 3.307, which provide that chloracne or other acneform 
disease consistent with chloracne must become manifest to a 
degree of 10 percent or more within a year from service, for 
presumptive service connection to be granted.  The earliest 
medical evidence of record indicating that the veteran 
suffers from any from of skin disability is in 1987, several 
years after service.  Thus, service connection would not be 
warranted on a presumptive basis.

As to service connection on a direct basis, the Board finds, 
considering all the evidence, that the majority of the 
evidence presented is against a finding that the veteran's 
skin condition is related to service.  In this regard, the 
Board notes that, although the veteran has indicated that he 
routinely sought treatment for skin conditions in service, 
those records indicate that the veteran was treated only once 
in service for skin a disorder, that was related to syphilis.  
After this one time treatment, there is no indication that 
the veteran sought treatment for any skin condition until 
many years after service.  He is not competent to relate this 
isolated in-service experience and treatment to a chronic 
skin disorder.  It is noted, as discussed, that no one else 
has made that connection.

Further, there is no indication that the veteran has been 
clinically demonstrated to have chloracne or other acneform 
disease consistent with chloracne at any time.

The Board does recognize that one VA doctor consistently 
reported the veteran's diagnosis as "folliculitis with a 
history of Agent Orange exposure".  However, the Board finds 
that this statement, while noting that the veteran may have 
had exposure to Agent Orange, does not specifically relate 
the veteran's folliculitis to Agent Orange exposure.  
Further, the Board notes the opinion contained in a February 
1987 report of VA examination, which found that the veteran 
had an intermittent pustular rash associated with heat, with 
the relation to Agent Orange being highly questionable.  
Considering all evidence of record, the Board finds that the 
majority of the evidence presented tends to indicate that the 
veteran suffers from folliculitis, not related to service 
and/or an intermittent rash associated with heat, and not 
chloracne or any other skin condition related to service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a skin condition, 
variously described as chloracne or folliculitis, to include 
as secondary to exposure to Agent Orange, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

